DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending in this Office action.
Priority
This application is a continuation of U.S. patent application Ser. No. 15/320,073, filed on Jun. 30, 2014, which is a U.S. National Stage Application under 35 U.S.C. .371 of International Application No. PCT/US2014/044820, filed Jun. 30, 2014.

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Nowhere does Ayachitula describe providing instructions to provide a user in performing data center procedures on equipment in the data center via an interface. This concept is completely lacking from Ayachitula. Further, nowhere does Ayachitula describe monitoring real-time progress of the user to ensure that any such data center procedure is completed in a correct manner. Accordingly, the combination of Devraj and Ayachitula fails to teach or suggest the sequences of computer-executable instructions including instructions that instruct at least one processor to "provide the data center procedure to the user via a user interface to guide the user in performing the data center procedure; and monitor real-time progress of the user to verify that the data center procedure is performed correctly." 
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in the previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
Interpretation of Claims-Broadest Reasonable Interpretation
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument, examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Instant disclosure, paragraph [0031] discloses the MOP library 105 may also include a compilation of known equipment conditions based on experience, as well as the associated repair or maintenance guidelines that provide instructions for resolving a known equipment condition. As discussed further below, the MOP optimizer 150 is configured to use one or more elements of the information referenced above to provide an optimized MOP 152. 
Instant disclosure provides basic unit instruction and the associated repair or maintenance guidelines that provide instructions for resolving a known equipment condition (see Instant Para [0031]). Instant disclosure do not provide instructions for a user to follow and to guide the user in performing the data center procedure.

In view of the instant disclosure and in response to applicant’s argument, Devraj recites in Para [0011], to monitor the state of an asset and to collect information about that state. The information is then conveyed back to central repository (system receive data and data value). Furthermore, in Para [0012], the system can receive from an IT Administrator or other authorized user a tasking request that identifies one or more SOPs directed at accomplishing a particular modification of one or more data center assets. In Para [0006], the tools primarily assist with monitoring a specific asset (e.g., a server (equipment), database or application) and/or provide a graphical user interface to assist in performing a given task, the work is typically driven by user requests. In Devraj, Para [0042], “the present invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices (a physical equipment) that are linked through a communications network”. In Devraj, Para [0025]: The collection engine, via the products of the monitoring module and the analysis module, creates an alert when it recognizes that the database fails to meet one or more pre-established criteria. The alert can be thereafter communicated to a DBA via the DBA interface and/or be a trigger by which to initiate an automatic response. An alert issued by the collection engine generates a tasking request automatically to address and heal the underlying cause of the alert. In such a manner the SOP module provides an automatic means by which to identify database problems and fix them based on predetermined rules using predetermined scripts of specific SOPs and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time). 
As above, the tools primarily assist and/or provide a graphical user interface to performing a given task, which is same as instant basic unit instruction and the associated repair or maintenance guidelines.
Further to the teachings of Devraj, Ayachitula discloses in Para [0023], the policy rules (claimed basic unit instructions) may be dynamically modified based on the specific data center being monitored and managing data centers (see abstract). In Para [0011], Ayachitula discloses instructions that are provided to apply the selected policy to manage the data center; and Ayachitula: Para [0029], discloses monitoring the data center based upon instrumentation, detectors, sensors, etc..
Applicant's arguments with respect to dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the above reasons, examiner believed that rejection of the last Office action was proper.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24 – 31 and 34 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US2009/0177707 issued to Venkant Devraj et al. (“Devraj”) and in view of U.S. Patent Application Publication US2011/0099258 issued to Naga Ayachitula (“Ayachitula”).
With respect to claims 21 and 31, Devraj teaches a computer-implemented system and program product for providing at least one data center procedure to a user, comprising: a communication network (Para [0010 and 0042] “a computer-implemented system”, the present invention involve data center administration and more specifically systems and methods for capturing best practices of data center administrators in the form of standard operating procedures”, claimed data center procedure, “…the present invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network.”); 
a storage device configured to store a plurality of basic unit instructions; at least one processor coupled to the storage device and the communication network (Para [0012, 0026], “Rule sets are created and stored in the memory resource (storage device) along with the SOPs” thus, the SOPs will have an associated identifier for selection and retrieval); (Para [0033]) “SOP's are classified and identified”; (Para [0042], “the present invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices (a physical equipment) that are linked through a communications network”);  
one or more components executable by the at least one processor and collectively configured (Para [0042], “the invention can be described in the general context of computer-executable instructions, such as program modules, being executed by a personal computer or server”), to: 
receive an indication of one or more conditions in a data center (Para [0011, 0005]: monitor the state of an asset (operating systems, networks, network management systems, storage systems (physical equipment), storage management systems (physical property of equipment) and software applications of data centers) and to collect information about that state (claimed data value). “The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset”) a data center indicating a real-time condition of the equipment (Para [0024, 0025]: the collection engine is the analysis of the collected database state information so as to ascertain the health of the database and the database's ability to carry out its tasked operations. The collection engine, via the products of the monitoring module and the analysis module, creates an alert when it recognizes that the database fails to meet one or more pre-established criteria. The alert can be thereafter communicated to a DBA via the DBA interface and/or be a trigger by which to initiate an automatic response. An alert issued by the collection engine generates a tasking request automatically to address and heal the underlying cause of the alert. In such a manner the SOP module provides an automatic means by which to identify database problems and fix them based on predetermined rules using predetermined scripts of specific SOPs and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time); 
identify at least one data center rule corresponding to the one or more conditions (Para [0011] monitoring data center asset states and “executing one or more SOPs to correct the deviation in conformance with certain policies associated with that asset's environment.” (Para [0010], “SOPs define procedures (claimed basic unit instructions) to address various data center assets”);
determine a comparison result indicating whether the at least one data center rule is satisfied based on the one or more conditions; assemble a data center procedure from the plurality of basic unit instructions based on the comparison result (Devraj: Para [0011], discloses monitoring data center asset states and executing one or more SOPs to correct the deviation, thus, SOP's are identified and retrieved (claimed assembled) for correcting deviations determined during analysis of data center health states. Para [0010], “the SOPs define procedures (claimed basic unit instructions) to address various data center assets”, Para [0033], the SOP's are classified and identified to resolve problems with a database, thus, the SOP's will include  procedures (claimed basic unit instructions) which will be classified under an SOP for identification and retrieval); 
provide the data center procedure to the user via a user interface center (Devraj: Para [0011], discloses monitoring the health of data center assets (claimed real-time data value), where, as, data center assets include operating systems, networks, network management systems, storage systems, storage management systems (claimed physical equipment) and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).
Devraj does not explicitly teach to guide the user in performing the data center procedure and monitor real-time progress of the user to verify that the data center procedure is performed correctly.
Ayachitula discloses to guide the user in performing the data center procedure  (Ayachitula discloses in Para [0023], the policy rules (claimed basic unit instructions) may be dynamically modified based on the specific data center being monitored and in abstract, managing data centers. In Para [0011], discloses instructions that are provided to apply the selected policy to manage the data center); and monitor real-time progress of the user to verify that the data center procedure is performed correctly (Ayachitula: Para [0029], “monitoring the data center based upon instrumentation, detectors, sensors, etc”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Ayachitula to incorporate modifying basic unit instructions based on real-time data value associated with the equipment in the invention of Devraj. 
One would have been motivated to obtain real time data values from equipment to get an updated status for the data center’s continued functionality, as suggested by Ayachitula (Para [0029]).

As to claim 24, generate a real-time model of the data center based on the one or more conditions in the data center and to assemble the data center procedure based on the real-time model of the data center (Para [0024], “…analysis of the collected database state information so as to ascertain the health of the database and the database's ability to carry out its tasked operations. The analysis module employs a plurality of mathematical models” and discloses monitoring the health of a database using a model, Para [0011], if the health state of a data center asset deviates from a defined policy, one or more SOP's are executed and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).

As to claims 25 and 35, the one or more conditions in the data center correspond to one or more of time based conditions, risk based conditions, dependency based conditions, real-time sensor value conditions, and historical based conditions (Devraj: Para [0037], discloses SOP's may be executed based on a schedule (claimed time based conditions)).

As to claim 26, the one or more conditions in the data center correspond to the occurrence of an event (Devraj: Para [0037], discloses SOP's may be executed based on a schedule (claimed time based  conditions)).

As to claim 27, the one or more conditions includes an identity of the user (Devraj: Para [0011], discloses monitoring the health of data center assets (claimed real-time data value), where, as, data center assets include operating systems, networks, network management systems, storage systems, storage management systems (claimed physical equipment) and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).

As to claim 28, the one or more conditions include at least one real-time data value associated with equipment in the data center (Devraj: Para [0011], discloses monitoring the health of data center assets (claimed real-time data value), where, as, data center assets include operating systems, networks, network management systems, storage systems, storage management systems (claimed physical equipment) and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).
As to claims 29 and 39, modify at least one basic unit instruction of the plurality of basic unit instructions based on the at least one real-time data value associated with the equipment (Ayachitula teaches in Para [0023]: the policy rules (claimed basic unit instructions) may be dynamically modified based on the specific data center being monitored). 
As to claims 30 and 40, the assembled data center procedure includes at least one basic unit instruction of the plurality of basic unit instructions (Devraj: Para [0010], discloses a plurality of SOPs, where the SOPs define procedures (claimed basic unit instructions) to address various data center assets).

Allowable Subject Matter
Claims 22, 23, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record Devraj and Ayachitula do not explicitly teach or fairly suggest in combination of claimed limitations “monitor real-time progress of the user, the one or more components are further configured to: receive at least one real-time data value from a sensor in communication with equipment in the data center; identify a threshold value for the at least one real-time data value; and determine a comparison result indicating whether the at least one real-time data value transgresses the threshold value” as recited in claims 22 and 32 and “modify at least basic unit instruction of the assembled data center procedure when the at least one real-time data value associated with the equipment transgresses the threshold value; assemble a modified data center procedure including the at least one modified basic unit instruction; and provide the modified data center procedure to the user interface” as recited in claims 23 and 33.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162